Citation Nr: 1422663	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-07 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to October 1981.  


FINDING OF FACT

In a written and signed statement received in June 2008, prior to the promulgation of a Board decision, the Veteran indicated that he no longer wished to pursue the appeal seeking a rating in excess of 20 percent for diabetes mellitus, type II.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of a rating in excess of 20 percent for diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement received in June 2008, the Veteran withdrew from consideration the appeal regarding a rating in excess of 20 percent for diabetes mellitus, type II.  He subsequently died in August 2009.  

As the Veteran withdrew the appeal on that issue, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.  As such, there was no pending claim at the time of his death


ORDER

A rating in excess of 20 percent for diabetes mellitus, type II, is dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


